United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2429
                                   ___________

Shelby J. Norris,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Michael J. Astrue, Commissioner of    *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: March 29, 2010
                                Filed: May 5, 2010
                                 ___________

Before RILEY, Chief Judge1, BYE, and SHEPHERD, Circuit Judges.
                               ___________

PER CURIAM.

       Shelby J. Norris appeals the district court’s2 order affirming the denial of
disability insurance benefits and supplemental security income. Having carefully
reviewed the record, see Medhaug v. Astrue, 578 F.3d 805, 813 (8th Cir. 2009)


      1
       The Honorable William Jay Riley became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2010.
      2
        The Honorable Beth M. Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
(standard of review), we agree with the district court that the administrative law
judge’s (ALJ’s) findings concerning Norris’s mental residual functional capacity
(RFC) were supported by substantial evidence, see Moore v. Astrue, 572 F.3d 520,
523 (8th Cir. 2009) (in determining RFC, ALJ must consider all relevant evidence,
including medical records, observations of treating physicians and others, and
claimant’s own description of her limitations); see also Wagner v. Astrue, 499 F.3d
843, 848 (8th Cir. 2007) (it is ALJ’s function to resolve conflicts among opinions of
various examining and treating physicians). Norris’s other arguments for reversal
merit no discussion. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-